Cardwell, J.
There is really no opinion in this case, for we have preferred .to adopt others that we have found rather than to write one • of our own.
The opinion referred to in the pamphlet from New York State (The People of the State of New York ex rel., Rodgers, Respondent, v. Bird S. Coler, Comptroller of the City of New York, Appellant, rendered February 26, 1901,) is, on the part of the majority of the Court, a well-reasoned opinion, and one that we think, lays down the law of this case, and we follow the law there laid dowm; that is, the majority of the Court do.
There is another case, 41 Neb., 127, that has a law very ■much like the one that is being contested in this court, and we like the reasoning in that case very much.
In 62 Amer. State Rep., 176, there is a note that discusses .much of the litigation on this question, and it shows that the courts are not unanimous, and, as a rule, the opinion of the judges of a court passing upon the law, is not by a unanimous court, the opinion being by the majority only. Some ■"Courts have stood equally divided. But we follow these opinions, although it would seem from the adjudications that ■often times the opinion is the other -way.
(Court of Appeals of the State of New York.)
•Tlile People of THE STATE of NEW YORK, on the relation of ' WILLIAM J. ROGERS, v. BIRD S. COLER, as Comptroller of the City of New York.
O’Brien, J.
Lándon, J. (Concurring)
Parker, C. J., (Dissenting)
■’ • Haight/ J- (Dissenting)
EXTRACTS FROM OPINION'/'
Refusal of comptroller based upon violation of the Labor *154Law (Chap. 415 of the Laws of 1897, as amended by Chap-192, aiid Chap. 567 of the Laws of 1899), °f the state of New York.
•CITATIONS.